ORDER

PER CURIAM.
Appellant Leroy Adams appeals the Summary Judgment granted in favor of Respondents, Shelby County Commission, Gary Million, Commissioner, Jim Mettes, Commissioner, and Jerry Conrad, Commissioner, entered in the Circuit Court of Shelby County by the Honorable John Moon. Appellant brought suit asserting that the County has underpaid him, contrary to law, since March 1, 1988. He sought back pay, interest thereon and attorneys’ fees.
We have reviewed the briefs of the parties, the legal file and the record on appeal and no error of law appears. An extended opinion reciting detailed facts and restating principles of law would have no precedential or jurisprudential value. We affirm the trial court’s judgment pursuant to Rule 84.16(b).